 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JACOBY WALKER,                                    Case No. 1:18-cv-01055-SAB-HC

12                  Petitioner,                        ORDER DENYING PETITIONER’S
                                                       MOTION TO TRANSFER
13           v.
                                                       (ECF No. 23)
14   J.E. KRUEGER,

15                  Respondent.

16

17          Petitioner is a federal prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2241 challenging the validity of his convictions and sentence imposed by

19 the United States District Court for the Northern District of Indiana.
20          On April 23, 2018, Petitioner filed the instant petition for writ of habeas corpus in the

21 United States District Court for the Southern District of Indiana. (ECF No. 1). On July 20, 2018,

22 the petition was transferred to the United States District Court for the Central District of

23 California based on the belief that Petitioner had been transferred to the United States

24 Penitentiary in Victorville, California. (ECF No. 9). On August 2, 2018, the petition was

25 transferred to this Court once Petitioner’s transfer to the United States Penitentiary in Atwater,

26 California was confirmed. (ECF No. 15).
27          Petitioner has filed a motion to transfer this matter back to the Southern District of

28 Indiana, where the petition was initially filed. The basis for the motion is that the Seventh Circuit
 1 has found Rosemond v. United States, 572 U.S. 65 (2014), is retroactive while the Ninth Circuit

 2 has not. (ECF No. 23). In the petition, Petitioner relies on Rosemond to support his assertion that

 3 he is actually innocent of his 18 U.S.C. § 924(c) conviction. (ECF No. 1 at 9–11).1

 4              The United States District Court for the Southern District of Indiana transferred

 5 Petitioner’s petition because “the petitioner has been moved . . . [and] no longer has any

 6 connection to this district and the respondent has not yet filed a return to the show cause order.”

 7 (ECF No. 9 at 1). This Court declines to revisit the Southern District of Indiana’s determination

 8 to transfer the petition when Petitioner changed facilities and no longer had any connection to

 9 that district. Further, the Seventh Circuit’s ruling regarding Rosemond’s retroactivity is not a

10 justifiable basis for transfer. See Rumsfeld v. Padilla, 542 U.S. 426, 458 (2004) (Stevens, J.,

11 dissenting) (“All Members of this Court agree that . . . habeas petitioners should not be permitted

12 to engage in forum shopping.”).

13              Accordingly, IT IS HEREBY ORDERED that Petitioner’s motion to transfer this matter

14 back to the Southern District of Indiana (ECF No. 23) is DENIED.

15
     IT IS SO ORDERED.
16

17 Dated:          March 11, 2019
                                                                   UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               2
